DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2022 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
4.	Applicant's arguments filed 28 October 2022 have been fully considered but they are not persuasive.
i.	Applicant argues that due to the teaching by the reference Hong et al. (2016/0365061) that the clock CK1, the clock CK2, the control signal LC1 are disabled and not inputted to the shift register circuit during enabled period TB, the touch sensing operation/fingerprint sensing operation during the enabled period TB does not use the clock CK1, the clock CK2 and the control signal LC1.  The Office respectfully disagrees.
Per relied upon [0033] of Hong, Applicant appears to utilize a literal interpretation of verbiage in the passage, that lacks the skill of an artisan: the explicit statement of the aforementioned signals “...not to be inputted to the shift register circuit...” during the period TB is indeed within [0033].  
One having ordinary skill in the art, however, would discern that “...not to be inputted...” makes reference to an “...on/high...” value (among binary states of on, off) of the aforementioned collection of signals “...not to be inputted...”  The aforementioned signals continue to be inputted, but at the off/low value illustrated in the timing diagram of Figure 5 during the period TB.  Thus, every circuit element comprised among those of the shift register circuit receiving one of the aforementioned signals’ on/high value in a prior period, subsequently continues to receive the aforementioned signals, but at an off/low value thereof, in keeping with the illustration of the timing diagram.

Ascertaining fingerprint sensing operation is still considered to occur, in keeping with the claimed manner of “...according to the clock signals and the at least one start pulse signal of the control signals...” even when the aforementioned signals occupy an off/low value.  At least on this basis, the cited prior art is deemed to still read fairly on the claimed invention.
ii.	Applicant argues the failure of additionally cited prior art to cure the above alleged deficiency of Hong.  The Office respectfully disagrees.  
The argument is rendered moot, per the maintained rejection, in view of the reasoning above.
iii.	Applicant argues the allowability of claims depending from those reciting the above argued language.  The Office respectfully disagrees.  
The argument is rendered moot, per the maintained rejection, in view of the reasoning above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 1, 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (2016/0365061; hereinafter Hong) in view of Zhuang et al. (2016/0334908; hereinafter Zhuang).

Regarding claim 1, Hong discloses an electronic circuit (Figure 2), adapted to control an operation of a gate driver circuit (Comprising 400), wherein the gate driver circuit is disposed on a display panel ([0021]: Using GOA technique), the electronic circuit comprising: 
a gate control circuit (Comprising 300), configured to output a plurality of control signals to the gate driver circuit in a display period (Figure 5: e.g. periods T2, T3 wherein TP_EN is disabled [0033] discontinue disabling display output [0021] and resume scan signal – G{n}, etc. – output) via a plurality of output nodes of the electronic circuit (e.g. TP_EN, CK, LC in Figure 2 shown transmitted from 300 to corresponding terminals of stage in Figure 3 [0022]) and output the control signals to the gate driver circuit in a fingerprint1 sensing period (Activation of touch scan [0021] during TB when TP_EN is enabled [0033]) via the same output nodes of the electronic circuit (Whereby TP_EN, CK, LC are transmitted), wherein 
the control signals comprise clock signals (Comprising CK1, CK2 of Figure 5), and at least one switch control signal (Comprising TP_EN), and the switch control signal is configured to control the gate driver circuit to operate in the display period (Periods other than TB during which G{n-1}, G{n} and other scan signals occupy high value) or in the fingerprint sensing period (Period TB corresponding to activated touch scan [0021] applicable to fingerprint recognition [0035]), wherein 
the display panel is divided into a plurality of fingerprint sensing zones (Plurality of lines receiving touch driving signal [0021] each sense with respect to an analogous zone of the panels 710/720 in Figure 2), and 
when the gate control circuit (Comprising 300) outputs the control signals (Comprising TP_EN, CK, LC) to the gate driver circuit (Comprising 400) in the fingerprint sensing period (Comprising TB of Figure 5), 
the gate driver circuit (Comprising 300) drives at least one fingerprint sensing zone of the fingerprint sensing zones to perform a fingerprint sensing operation ([0021]: Analogous zones of panel 710/720 sensed by respective one of plurality of touch lines receiving touch driving signals) according to the clock signals (Comprising CK1, CK2) and the at least one control signals (Comprising TP_EN, CK, LC).
Hong does not explicitly disclose the circuit wherein the control signals further comprise at least one start pulse signal, wherein division of fingerprint sensing zones is in a column direction of the display panel.
However, Zhuang discloses a gate driver circuit (e.g. Figures 10, 16) disposed on a display panel (On the array substrate [0104] wherein pixels are disposed [0046]) configured to divide periods of operation into at least display and touch phases [0043] in accordance with a plurality of control signals comprising clock signals (Transmitted using SDCKV1, CKV1, SDCKV2, CKV2), at least one start pulse signal (Transmitted using STV) and at least one switch control signal (Transmitted using SW), and the switch control signal is configured to control the gate driver circuit to operate in the display period or in the sensing period (SW transmitting one of two scan mode signals on 26 [0096] instructs operation in one of display or touch phase [0048]).  The “...N...” groups into which shift register stages – and thus corresponding touch electrodes – are divided [0065] is a column direction in which shift registers are “...cascadedly-connected...”  This configuration is among measures implemented to decrease an amount of circuitry in the non-display area and narrow the display frame [0014]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Hong to be modified wherein the control signals further comprise at least one start pulse signal, wherein division of fingerprint sensing zones is in a column direction of the display panel, in view of the teaching of Zhuang to narrow the display frame.

Regarding claim 4, Hong in view of Zhuang discloses the electronic circuit of claim 1.  
Hong does not explicitly disclose the circuit wherein a finger touches at least two adjacent fingerprint sensing zones of the fingerprint sensing zones in the fingerprint sensing period, and the gate control circuit outputs at least two start pulse signals to the gate driver circuit, and thus the gate driver circuit drives the at least two adjacent fingerprint sensing zones to sense a fingerprint of the finger according to the at least two start pulse signals.
However, Zhuang discloses a gate driver circuit (e.g. Figures 10, 16) grouping shift register stages (e.g. VSR1_1...VSR1_t; VSRN_1...VSRN_t) and associated circuitry, including touch electrodes (Comprising 12) driven thereby.  Indicating that the initial shift register stage within each among “...N...” groups of shift registers stages shares initial shift register stage configuration elsewhere described [0065] strongly suggests groups’ initial shift register stages functioning under the influence of a same signal transmitted on respective touch trigger signal lines ([0096]: SDST).  At least “...N...” (positive integer) groups [0065], with the example of N = 2 [0052] corresponds to at least two initial shift register stages driven with a same signal carried by the touch trigger signal line, interpreted the same signal driving at least two initial shift register stages.  This configuration is among measures implemented to decrease an amount of circuitry in the non-display area and narrow the display frame [0014].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Hong to be modified wherein a finger touches at least two adjacent fingerprint sensing zones of the fingerprint sensing zones in the fingerprint sensing period, and the gate control circuit outputs at least two start pulse signals to the gate driver circuit, and thus the gate driver circuit drives the at least two adjacent fingerprint sensing zones to sense a fingerprint of the finger according to the at least two start pulse signals, in view of the teaching of Zhuang, to narrow the display frame.


Regarding claim 5, Hong in view of Zhuang discloses the electronic circuit of claim 1.  Hong discloses the circuit wherein the gate driver circuit drives the display panel to perform a display operation (Figure 5: High values of G{n-1}, G{n} during respective ones of T2, T3).
Hong does not expressly state the circuit being provided wherein the gate control circuit outputs one start pulse signal to the gate driver circuit in the display period, and said one start pulse signal is the basis for the display panel to perform a display operation.
However, Zhuang teaches a gate driver circuit (Figures 10, 16) wherein the gate control circuit outputs one start pulse signal to the gate driver circuit in the display period (STV controlling trigger of first among cascade connected shift register stages [0096] and display scan signal output from each among said shift register stages to respective scan lines [0098]), and said one start pulse signal is the basis for the display panel to perform a display operation ([0109]: Frame scanning process during which first shift register triggered – by STV – to generate first and subsequent display scan signals, is period for displaying image frame).  This configuration is among measures implemented to decrease an amount of circuitry in the non-display area and narrow the display frame [0014].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Hong to be modified wherein the gate control circuit outputs one start pulse signal to the gate driver circuit in the display period, and said one start pulse signal is the basis for the display panel to perform a display operation, in view of the teaching of Zhuang, to narrow the display frame.

Regarding claim 6, Hong in view of Zhuang discloses the electronic circuit of claim 1.  
Hong does not explicitly disclose the circuit wherein the gate control circuit outputs a plurality of start pulse signals to the gate driver circuit in the display period, and thus the gate driver circuit drives different zones of the display panel to perform a display operation according to the respective start pulse signals.
However, Zhuang discloses a gate driver circuit (e.g. Figures 10, 16) grouping shift register stages (e.g. VSR1_1...VSR1_t; VSRN_1...VSRN_t) and associated circuitry, including scan lines driven thereby (With respective one of Gout_1...Gout_t).  Indicating that the initial shift register stage within each among “...N...” groups of shift registers stages shares initial shift register stage configuration elsewhere described [0065] strongly suggests groups’ initial shift register stages functioning under the influence of a signal transmitted on respective scan trigger signal lines ([0096]: STV).  At least “...N...” (positive integer) groups [0065], with the example of N = 2 [0052] corresponds to at least two initial shift register stages and thus signals carried on at least scan trigger signal lines (interpreted as at least two start pulse signals).  This configuration is among measures implemented to decrease an amount of circuitry in the non-display area and narrow the display frame [0014].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Hong to be modified wherein the gate control circuit outputs a plurality of start pulse signals to the gate driver circuit in the display period, and thus the gate driver circuit drives different zones of the display panel to perform a display operation according to the respective start pulse signals, in view of the teaching of Zhuang, to narrow the display frame.

Regarding claim 7, Hong discloses a gate driver circuit (Comprising 400 of Figure 2), wherein the gate driver circuit is disposed on a display panel ([0021]: Using GOA technique), and the display panel comprises a plurality of display scan lines (Figure 3: Receiving respective ones of G{1}...G{N}) and a plurality of fingerprint2 scan lines ([0021]: Receiving respect ones of S{1}...S{N}), the gate driver circuit comprising: 
a plurality of shift register groups (Figure 3: Each comprising a respective one of 100), configured to output a plurality of scan signals ([0021]: Outputting respective one of G{1}...G{N}), wherein 
the display panel is divided into a plurality of fingerprint3 sensing zones (Plurality of lines receiving touch driving signal [0021] each sense with respect to analogous zone of the panels 710,720 in Figure 2), and 

the shift register groups (Comprising 100 in Figure 3) output the scan signals to the fingerprint scan lines to drive the respective fingerprint sensing zones to perform a fingerprint sensing operation ([0021]: S{1}...S{N} output to drive respective lines for sensing).
Hong does not explicitly disclose the circuit wherein output of a plurality of scan signals is according to at least one start pulse signal and clock signals; and further comprises a first switch circuit, coupled to the shift register groups and configured to receive the scan signals, wherein according to at least one switch control signal, the first switch circuit outputs the scan signals to the display scan lines in a display period and outputs the scan signals to the fingerprint scan lines in a fingerprint sensing period, wherein division of fingerprint sensing zones is in a column direction of the display panel.
However, Zhuang discloses a gate driver circuit (e.g. Figures 10, 16) wherein output of a plurality of scan signals ([0098]: OUT of respective one of VSR1...VSRt) is according to at least one start pulse signal (Comprising at least one of SDST, STV) and clock signals (Comprising SDCKV1, CKV1, SDCKV2, CKV2); and further comprises a first switch circuit (Comprising at least one of 231, 41), coupled to the shift register groups (Comprising at least one of VSR1...VSRt) and configured to receive the scan signals (OUT of respective one of VSR1...VSRt), wherein according to at least one switch control signal (Comprising SW on 26), the first switch circuit outputs the scan signals to the display scan lines in a display period and outputs the scan signals to the fingerprint scan lines in a fingerprint sensing period ([0071]: Level on 26 determinative of whether display or touch phase engaged).  The “...N...” groups into which shift register stages – and thus corresponding touch electrodes – are divided [0065] is a column direction in which shift registers are “...cascadedly-connected...”  This configuration is among measures implemented to decrease an amount of circuitry in the non-display area and narrow the display frame [0014].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Hong to be modified wherein output of a plurality of scan signals is according to at least one start pulse signal and clock signals; and further comprises a first switch circuit, coupled to the shift register groups and configured to receive the scan signals, wherein according to at least one switch control signal, the first switch circuit outputs the scan signals to the display scan lines in a display period and outputs the scan signals to the fingerprint scan lines in a fingerprint sensing period, wherein division of fingerprint sensing zones is in a column direction of the display panel, in view of the teaching of Zhuang, to narrow the display frame.


ii.	Claims 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Zhuang as applied to claim 7 above, and further in view of Lin et al. (2017/0011705; hereinafter Lin; this combination of references hereinafter referred to as HZL).

Regarding claim 8, Hong in view of Zhuang discloses the gate driver circuit of claim 7.  
Hong does not explicitly disclose the circuit further comprising: two adjacent shift register groups of the shift register groups comprise a first shift register group and a second shift register group adjacent to the first shift register group.
However, Zhuang teaches a gate driver circuit (Figures 10, 16) comprising two adjacent shift register groups of the shift register groups comprise a first shift register group and a second shift register group (N shift register groups [0065] with example of N=2 [0052]) adjacent to the first shift register group (Figure 10: Example first group’s last stage VSR1_t is adjacent second group’s first stage VSRN_1).  This configuration is among measures implemented to decrease an amount of circuitry in the non-display area and narrow the display frame [0014].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Hong to be modified with the circuit further comprising: two adjacent shift register groups of the shift register groups comprise a first shift register group and a second shift register group adjacent to the first shift register group, in view of the teaching of Zhuang, to narrow the display frame.
Hong in view of Zhuang do not explicitly disclose the circuit wherein a second switch circuit, coupled to the shift register groups and configured to connect two adjacent shift register groups of the shift register groups, wherein the second switch circuit is conducted according to a start pulse control signal in the display period to transmit the at least one start pulse signal from the first shift register group to the second shift register group.
In the same field of endeavor, Lin discloses a gate driver [0003] wherein a second switch circuit (Comprising 240 of Figure 2), coupled to the shift register groups and configured to connect two adjacent shift register groups (Comprising 2104, 220) of the shift register groups, wherein the second switch circuit (Comprising 240) is conducted according to a start pulse control signal (STV) in the display period ([0026]: Gate driver’s application to display panel interpreted as corresponding to when an image is formed on the display panel) to transmit the at least one start pulse signal from the first shift register group to the second shift register group [0034].  This configuration is among the measures implemented to establish flexibility in the number of output channels [0007].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Hong to be modified wherein a second switch circuit, coupled to the shift register groups and configured to connect two adjacent shift register groups of the shift register groups, wherein the second switch circuit is conducted according to a start pulse control signal in the display period to transmit the at least one start pulse signal from the first shift register group to the second shift register group, in view of the teaching of Lin, to establish flexibility in the number of output channels.

Regarding claim 12, HZL discloses the gate driver circuit of claim 8.  
Hong does not explicitly disclose the circuit wherein each of the shift register groups comprises a plurality of shift registers, and when the second switch circuit is conducted in the display period, a scan signal outputted from a last shift register of the first shift register group is transmitted to a first shift register of the second shift register group to serve as the start pulse signal via the second switch circuit.
However, Lin discloses a gate driver [0003] wherein each of the shift register groups (Figure 2: 220, 230) comprises a plurality of shift registers (CH11...CH1N; CH21...CH2M), and when the second switch circuit is conducted in the display period, a scan signal outputted from a last shift register of the first shift register group is transmitted to a first shift register of the second shift register group to serve as the start pulse signal via the second switch circuit ([0034]: GN from CH1N, to CH21).  This configuration is among the measures implemented to establish flexibility in the number of output channels [0007].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Hong to be modified wherein each of the shift register groups comprises a plurality of shift registers, and when the second switch circuit is conducted in the display period, a scan signal outputted from a last shift register of the first shift register group is transmitted to a first shift register of the second shift register group to serve as the start pulse signal via the second switch circuit, in view of the teaching of Lin, to establish flexibility in the number of output channels.

iii.	Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over HZL as applied to claim 8 above, and further in view of Ma et al. (2017/0178749; hereinafter Ma; this combination of references hereinafter referred to HZLM).

Regarding claim 9, HZL discloses the gate driver circuit of the display panel of claim 8.
HZL does not explicitly disclose the circuit wherein the second switch circuit is not conducted according to the start pulse control signal in the fingerprint sensing period.
In the same field of endeavor, Ma discloses a display’s gate driver circuit and touch driving method [0001] regulating connectivity among adjacent ones of GOA unit groups (Comprising 1 of Figure 1) with a control unit (2) receiving a low control signal (RE1 of Figure 2) during a second phase (t2 of Figure 2) to perform touch sensing [0046].  The disclosed driving scheme is among the measures overcoming prior limitations of sustaining image quality [0005] with sufficient time for touch sensing [0003]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Hong to be modified wherein the second switch circuit is not conducted according to the start pulse control signal in the fingerprint sensing period, in view of the teaching of Ma to balance image quality with sufficient touch sensing periods.

Regarding claim 11, HZLM discloses the gate driver circuit of claim 9.  
Hong does not explicitly disclose the circuit wherein a finger touches at least two adjacent fingerprint sensing zones of the fingerprint sensing zones, and the at least two corresponding shift register groups output the scan signals to the fingerprint scan lines to drive the touched at least two adjacent fingerprint sensing zones to perform the fingerprint sensing operation according to the respective start pulse signals in the fingerprint sensing period.
However, Zhuang discloses a gate driver circuit (e.g. Figures 10, 16) grouping shift register stages (e.g. VSR1_1...VSR1_t; VSRN_1...VSRN_t) and associated circuitry, including touch electrodes (Comprising 12) driven thereby.  Indicating that the initial shift register stage within each among “...N...” groups of shift registers stages shares initial shift register stage configuration elsewhere described [0065] strongly suggests groups’ initial shift register stages functioning under the influence of a same signal transmitted on respective touch trigger signal lines ([0096]: SDST).  At least “...N...” (positive integer) groups [0065], with the example of N = 2 [0052] corresponds to at least two initial shift register stages driven with a same signal carried by the touch trigger signal line, interpreted the same signal driving at least two initial shift register stages.  This configuration is among measures implemented to decrease an amount of circuitry in the non-display area and narrow the display frame [0014].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Hong to be modified wherein a finger touches at least two adjacent fingerprint sensing zones of the fingerprint sensing zones, and the at least two corresponding shift register groups output the scan signals to the fingerprint scan lines to drive the touched at least two adjacent fingerprint sensing zones to perform the fingerprint sensing operation according to the respective start pulse signals in the fingerprint sensing period, in view of the teaching of Zhuang, to narrow the display frame.

iv.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HZL as applied to claim 12 above, and further in view of Maruyama et al. (2021/0304660; hereinafter Maruyama).

Regarding claim 13, HZL discloses the gate driver circuit of claim 12.  
Hong does not explicitly discloses the circuit wherein each of the shift register groups further comprises a plurality of dummy shift registers.
However, Lin discloses a gate driver [0003] comprising dummy channels [0036] used to adjust the effective output channels of the driver [0038].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Hong to be modified wherein each of the shift register groups further comprises a plurality of dummy shift registers, in view of the teaching of Lin, to adjust the effective output channels of the driver.
HZL does not explicitly disclose the circuit wherein the dummy shift registers are skipped when the start pulse signal is transmitted via the second switch circuit.
However, Maruyama discloses scan driver circuits (Figure 18: 120L, 120R) comprising dummy scan driving circuits (Comprising 122L, 122R) capable of being disconnected in accordance with the operation of a corresponding switch circuit (Comprising 128.sub.n, 129.sub.n; [0105]).  This is among measures taken to avoid interference between display and sensing functionality [0002].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Hong to be modified wherein the dummy shift registers are skipped when the start pulse signal is transmitted via the second switch circuit, in view of the teaching of Maruyama, to avoid interference between display and sensing functionality.


v.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Zhuang as applied to claim 7 above, and further in view of Maruyama.

Regarding claim 14, Hong in view of Zhuang discloses the gate driver circuit of claim 7.  
Hong in view of Zhuang does not explicitly disclose the circuit further comprising: a decoder coupled to the shift register groups and configured to decode at least one encoded start pulse signal to generate the at least one start pulse signal.
In the same field of endeavor, Maruyama discloses scan driver circuits (Figure 12: 120L, 120R) comprising a decoder (Comprising 132) coupled to the shift register groups (Corresponding to 120L, 120R) and configured to decode at least one encoded start pulse signal to generate the at least one start pulse signal [0076].  This is among measures taken to avoid interference between display and sensing functionality [0002].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Hong to be modified wherein a decoder coupled to the shift register groups and configured to decode at least one encoded start pulse signal to generate the at least one start pulse signal, in view of the teaching of Maruyama to avoid interference between display and sensing functionality.


Allowable Subject Matter
6.	Claims 3, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, Hong in view of Zhuang discloses the electronic circuit of claim 1.  
The cited prior art fails to singularly or collectively disclose the circuit wherein a finger touches only one fingerprint sensing zone of the fingerprint sensing zones in the fingerprint sensing period, and the gate control circuit outputs one start pulse signal to the gate driver circuit, and thus the gate driver circuit drives the only one fingerprint sensing zone to sense a fingerprint of the finger according to the one start pulse signal.
Thus, claim 3 is objected to.
		
Regarding claim 10, HZLM discloses the gate driver circuit of claim 9.  
The cited prior art fails to singularly or collectively dislcose the circuit being provided wherein a finger touches only one fingerprint sensing zone of the fingerprint sensing zones, and the corresponding shift register group outputs the scan signals to the fingerprint scan lines to drive the touched fingerprint sensing zone to perform the fingerprint sensing operation according to the corresponding start pulse signal in the fingerprint sensing period.
Thus, claim 10 is objected to.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ***[0035]: Touch display with alternative configuration of finger print recognition.
        2 See (***) footnote above.
        3 See (***) footnote above.
        4 Figure 2’s use of reference numeral “...230...” describing component comprising CH11...CH1N is interpreted as erroneous, with 230 described in text [0031] as instead corresponding to the controller (misspelled in the figure as “...conteoller...”; “...230...” in Figure 2 comprising CH11...CH1N is instead interpreted as “...210...”